OPINION — AG — ** NEPOTISM — STATE EMPLOYEE RUNNING FOR STATE OFFICE ** (1) THERE IS 'NO' STATUTORY REQUIREMENT THAT EMPLOYEES OF THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION (STATE BOARD OF REGENTS) MUST GIVE UP THEIR STATE JOB RUNNING FOR THE STATE LEGISLATURE. (2) PURSUANT TO 74 O.S. 1409 [74-1409], CODE OF ETHICS FOR STATE OFFICERS AND EMPLOYEES, AND OKLAHOMA CONSTITUTION, ARTICLE V, SECTION23, A MEMBER OF THE LEGISLATURE IS PROHIBITED FROM BEING EMPLOYED BY OR RECEIVING COMPENSATION FROM THE STATE, OTHER THAN THE COMPENSATION OR EXPENSES RECEIVED AS A LEGISLATOR. (3) PURSUANT TO 21 O.S. 484 [21-484], THE NEPOTISM STATUTES, THE SPOUSE OF A STATE LEGISLATOR MAY 'NOT' RETAIN HIS/HER EMPLOYMENT WITH THE HOUSE OF REPRESENTATIVES AFTER THE LEGISLATOR TAKES OFFICE. (DUAL COMPENSATION, STATE EMPLOYEE, POLITICAL OFFICE, STATE EMPLOYEE CAMPAIGN FOR POLITICAL OFFICE, STATE LEGISLATOR AND STATE EMPLOYEE, CONFLICT OF INTEREST) CITE: OPINION NO. 63-370, OPINION NO. 72-202, ARTICLE II, SECTION 11 21 O.S. 484 [21-484], 74 O.S. 803 [74-803], 74 O.S. 818 [74-818] [74-818], 74 O.S. 1409 [74-1409] (CANDIDATE, NOMINATION PUBLIC OFFICE) (PATRICIA REDD DEMPS)  SEE: OPINION NO. 87-008 ** OPINION WITHDRAWN BY OPINION NO. 88-045 (1988) ** SEE OPINION NO. 91-597 (1991) ** SEE OPINION NO. 93-544 (1993) ** SEE OPINION NO. 95-104 (1996) **